Citation Nr: 0810979	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an increased rating for diabetes mellitus, 
rated 10 percent disabling.

3.  Entitlement to an increased rating for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2006 
rating decisions by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, established service connection for loss of 
use of a creative organ and reduced a 100 percent evaluation 
for prostate cancer to 0 percent.

As the veteran has perfected an appeal as to the initial 
evaluation assigned for erectile dysfunction, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board noted that a formal rating action awarding service 
connection for erectile dysfunction was never accomplished by 
the RO.  However, a June 2005 statement of the case (SOC) 
indicated that a compensable rating for erectile dysfunction 
was denied, and 38 C.F.R. § 4.115b, Diagnostic Code 7522 was 
cited.  The Board construes this SOC as a rating action 
awarding service connection for penis deformity with loss of 
erectile power and assigning a noncompensable evaluation.  
The Board accepts the September 2005 VA Form 9 as the notice 
of disagreement (NOD) to this issue.  Thus, the September 
2005 supplemental statement of the case is the RO's response 
to the NOD.  The Board will accept the VA Form 646 from the 
veteran's representative as a substantive appeal to this 
issue.  However, the fact remains that RO has failed to 
include this disability on a proper rating sheet.  The RO is 
advised to do so immediately.

The issue of an increased evaluation for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Erectile dysfunction is presently manifest by a penile 
deformity only with no evidence of a loss of erectile power.

3.  On February 7, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal as to an 
increased rating for diabetes mellitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2007).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of an increased rating for diabetes mellitus by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant claims, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

7522
Penis, deformity, with loss of erectile power
20
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Erectile Dysfunction

In this case, the veteran was granted entitlement to special 
monthly compensation for loss of use of a creative organ as a 
residual of prostate cancer secondary to herbicide exposure 
by the RO in December 2004.  Additionally, the veteran's 
service-connected erectile dysfunction has been rated zero 
percent disabling by the RO under the provisions of 
Diagnostic Code 7522.  38 C.F.R. § 4.115b.

Private treatment records indicate that the veteran was found 
to have adenocarcinoma of the prostate and underwent a 
radical retropubic prostatectomy in March 1996.  During 
follow-up visits in April 1996 and February 1997 the veteran 
complained of impotence.  A treatment plan was discussed.

On VA examination in March 2005, the veteran stated that he 
had a penile prosthesis implanted in 1998 due to erectile 
dysfunction.  He reported an ability to have successful 
sexual intercourse with vaginal penetration and ejaculation 
with his penile implant.  On objective examination, the 
examiner observed a circumcised penis normal in appearance.  
It was noted that the penile implant was palpable in the 
penile shaft, and no lesions were noted.  The scrotal sac 
appeared without edema, erythema, or tenderness.  The testes 
were descended in their normal anatomic position bilaterally, 
and slight atrophy was observed.  No tenderness, masses, or 
indurations were noted.  The diagnosis was erectile 
dysfunction that was being adequately treated with a penile 
implant.

During an April 2006 VA genitourinary examination, the 
veteran stated that his penile implant allowed him to have 
successful intercourse.  He denied use of any medications for 
erectile dysfunction.  He also denied any history of 
testicular or penile trauma.  He stated that vaginal 
penetration was possible, but he had no ejaculate.  The 
examiner noted a penile implant palpable in the shaft of the 
penis.  He observed no penile, testicular or scrotal lesions 
or masses.  It was noted that the left testicle was small and 
atrophied when compared to the right.  The examiner opined 
that the veteran had residual erectile dysfunction since 
prostatectomy that resulted in a penile implant.

The veteran clearly suffers erectile dysfunction secondary to 
service-connected prostate cancer.  The question herein is 
whether the veteran is entitled to a 20 percent evaluation 
under Diagnostic Code 7522, which entails both loss of 
erectile power and deformity of the penis.

While the objective medical evidence reveals the presence of 
a penile implant, it does not reveal a loss of erectile 
power.  The Board cannot conclude there is a loss of erectile 
power when the medical examinations conducted in March 2005 
and April 2006 specifically found that vaginal penetration 
was possible.

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for deformity of the penis with loss of 
erectile power when there is no loss of erectile power.  The 
veteran has been granted benefits for loss of use of creative 
organ based on the March 1996 radical retropubic 
prostatectomy which causes the veteran's semen to empty into 
his bladder instead of his urethra.  The Board emphasizes 
that the medical evidence is entirely silent as to loss of 
erectile power after the veteran received his penile implant 
in 1998.

The veteran's service-connected prostate cancer seems to have 
caused only loss of ejaculation for which service connection 
on a secondary basis was granted.  Such loss alone warrants 
only a zero percent evaluation, as the criteria for a 
compensable evaluation under Diagnostic Code 7522 requires 
loss of erectile power. 38 C.F.R. §§ 4.31, 4.115b.

In sum, the only symptom attributable to the service- 
connected erectile dysfunction is simply the penile implant.  
This alone without related loss of erectile power is 
insufficient for the granting of a compensable evaluation 
under Diagnostic Code 7522.  As the veteran does not meet the 
minimal criteria for a compensable evaluation under this 
provision, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2006) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of erectile dysfunction not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant (, 
through his/her authorized representative,) has withdrawn the 
appeal concerning an increased rating for diabetes mellitus 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

The appeal as to an increased rating for diabetes mellitus is 
dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.

In October 2006 the veteran submitted a notice of 
disagreement (NOD) with a rating decision issued in 
September 2006 which reduced an evaluation of prostate cancer 
from 100 percent disabling to 0 percent.  The claims folder 
had been transferred to the Board in September 2006.  The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet 
had the opportunity to issue a Statement of the Case 
regarding this issue.  38 C.F.R. § 19.26 (2007).  The United 
States Court of Appeals for Veterans Claims has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case and to 
provide the veteran an opportunity to perfect the appeal.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
by Court decisions are fully complied with 
and satisfied.  

2.  After all VCAA requirements have 
been addressed, the AMC/RO should take 
appropriate action pursuant to 
38 C.F.R. § 19.26 (2007), including 
issuance of an appropriate statement of 
the case addressing the issue of an 
increased evaluation for prostate 
cancer.  The veteran should be advised 
of need to file a timely substantive 
appeal if the veteran desires to 
complete an appeal as to this issue.  
If a timely substantive appeal is 
received, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


